         Case 3:13-cr-00226-RNC Document 424 Filed 01/10/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :   Criminal No. 3:13CR226 (RNC)
                                                 :
               v.                                :
                                                 :
DANIEL CARPENTER                                 :   January 10, 2019


   UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE GOVERNMENT’S
     REPONSE TO DEFENDANT’S MOTION FOR BOND PENDING APPEAL

       The Government respectfully submits this motion seeking a brief five-day extension, until

January 15, 2019, to submit its response to Mr. Carpenter’s motion for bond pending appeal. The

Government has conferred with counsel for the defendant, Jonathan J. Einhorn, Esq., who does

not oppose this request. In support of this motion, the Government submits the following:

       1.      On December 3, 2018, the Court sentenced Mr. Carpenter to 30 months of

imprisonment to be followed by 36 months of supervised release. See Judgment, ECF No. 411.

       2.      On December 4, 2018, Mr. Carpenter filed a notice of appeal. ECF No. 397. On

December 20, 2018, he filed a motion in this Court for bond pending appeal. ECF No. 408.

Pursuant to the local rules, the Government’s response is due today.

       3.      The Government respectfully requests a short extension until Tuesday, January 15,

2019, to file its response. The undersigned Assistant U.S. Attorney has been preparing a response,

but was also working to finalize the Government’s memorandum regarding restitution, which the

Government filed earlier today. ECF No. 423. In addition, the undersigned Assistant U.S.

Attorney was working this week on a brief that was due in the Second Circuit yesterday.

Accordingly, the Government needs additional time to complete and file its response.

       4.      The other Assistant U.S. Attorney assigned to Mr. Carpenter’s case has been on an

extended leave of absence due to a personal issue.
        Case 3:13-cr-00226-RNC Document 424 Filed 01/10/19 Page 2 of 3



       5.     The Government has conferred with Mr. Carpenter’s counsel, John J. Einhorn, Esq.,

who filed the motion for bond on Carpenter’s behalf. Attorney Einhorn does not oppose the

Government’s request.

       WHEREFORE, the Government respectfully requests that the due date for its response to

Mr. Carpenter’s motion for bond pending appeal be extended to January 15, 2019.



                                           Respectfully submitted,

                                           JOHN H. DURHAM
                                           UNITED STATES ATTORNEY


                                           /s/ Neeraj N. Patel
                                           NEERAJ N. PATEL
                                           ASSISTANT U.S. ATTORNEY
                                           Federal Bar No. phv04499
                                           157 Church Street, 25th Floor
                                           New Haven, CT 06510
                                           Tel: 203-821-3700
                                           Email: Neeraj.Patel@usdoj.gov




                                              2
         Case 3:13-cr-00226-RNC Document 424 Filed 01/10/19 Page 3 of 3



                                  CERTIFICATION OF SERVICE

       This is to certify that on January 10, 2019, a copy of the foregoing Motion for Extension
of Time was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        BY:     /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   3
